DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram et al. 2,478,149 in view of Shim 6,488,318.
In regard to claim 1, Wolfram et al. discloses (fig. 1) a pipe-fitting device capable of easily connecting pipes having different diameters, comprising:
a fitting body 1 comprising a first end portion having a first externally threaded portion, a first channel portion having a first inner diameter formed at a first depth from a first open end of the fitting body;
a fixing nut 8, the fixing nut having an internally threaded portion for rotatably coupling said the fixing nut to the first externally threaded portion of the fitting body and configured to fix the first pipe through rotational tightening;
a collet 15 in the fixing nut;
a first fitting body packing 14 disposed inside the fitting body proximate to the first depth and adjacent to the first channel portion; and
a fixing nut packing 13 located inside the each fixing nut, the fixing nut packing 13 separated from of the first fitting body packing 14 by the collet 15.
Wolfram et al. discloses the pipe fitting device as described above, but does not disclose if the second side of the fitting body has a similar type threaded fixing nut for connecting a second pipe to the first pipe 6.
Shim teaches that it is common and well known in the art to provide a similar type pipe-fitting device with a fitting body for either connecting one a pipe on one end of the fitting body (see fig. 5) or with a fitting body for connecting two pipes (see fig. 10) where one end of the fitting body has a smaller channel than the other end.  Therefore it would have been obvious to one of ordinary skill in the art to modify the fitting body 1 of Wolfram et al. to include an opposite end that has a fixing nut and packing similar to the disclosed end and also where the opposite end is of a different diameter because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
In regard to claim 2, wherein the fitting body (1 in fig. 1 of Wolfram et al.) further comprises a tapered inclined surface 19 formed inside proximate to each open end of the fitting body such that when the first pipe and the second pipe are inserted into the fitting body, a gap is formed between the fitting body and the first pipe and between the fitting body and the second pipe.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wolfram et al. 2,478,149 in view of Shim 6,488,318 as applied to claim 1 above, and further in view of Blackwell 5,908,211.
Wolfram et al. in view of Shim discloses a pipe fitting as described above, but does not disclose the use of tape to hold two elements of the fitting in position relative to each other prior to complete connection of the joint. Blackwell et al. teaches that it is common and well known in the art to use adhesive tape to hold different elements 10, 11 of a pipe connection together until a final connection between the two fitting members is complete (see col. 3, lines 40- col. 4, line 2). Therefore it would have been obvious to one of ordinary skill in the art to use tape to hold two elements of the fitting of Wolfram et al. in view of Shim together until a final connection between the fitting members was made, as taught by Blackwell.
Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 6 have been considered but are moot because of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679